Case 4:21-cv-00879 Document 1-3 Filed on 03/17/21 in TXSD Page 1 of 1              3/8/2021 10:00 AM
                                                        Marilyn Burgess - District Clerk Harris County
                                                                             Envelope No. 51234836
                                                                                    By: Joshua Bovell
                                                                            Filed: 3/8/2021 10:00 AM




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                ily
                              ar
                           M
                         of
                       e
                    ffic
                 yO
              op
           C
         ial
      fic
   of
 Un
